EXHIBIT 7.01 AGREEMENT OF JOINT FILING The parties listed below agree that the Amendment No. 4 to Schedule 13D to which this agreement is attached as an exhibit, and all further amendments thereto, shall be filed on behalf of each of them.This Agreement is intended to satisfy Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended.This Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:January 28, 2011 Tu Guo Shen By: /s/ Tu Guo Shen Name: Tu Guo Shen Whitehorse Technology Limited By: /s/ Tu Guo Shen Name: Tu Guo Shen Title: Chief Executive Officer
